Citation Nr: 0738945	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  03-36 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and K.B.




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The appellant is the spouse and recognized guardian of the 
veteran who had active military service from October 1972 to 
July 1974.  The veteran was found to be incompetent for VA 
purposes in an April 2000 rating decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  It was previously 
before the Board in February 2005, and the veteran's appeal 
was denied at that time. 

The veteran appealed the February 2005 denial to the United 
States Court of Appeals for Veterans Claims (Court).  
Following a Joint Motion to Vacate the BVA Decision and 
Remand, the Court issued an order in April 2006 directing 
that the veteran's appeal be remanded for compliance with the 
instructions in the joint motion.  Subsequently, the Board 
remanded the appeal to the RO via the Appeals Management 
Center (AMC) for additional development in October 2006.  The 
appeal has now been returned to the Board for further 
consideration. 

The appellant and the veteran testified at personal hearings 
in April 2003 before a Decision Review Officer and in 
November 2004 before a Veterans Law Judge who is no longer 
employed by the Board.  The veteran did not reply to an offer 
of an additional hearing before a new Veterans Law Judge.  
Copies of the transcripts of these hearings are of record. 


FINDING OF FACT

The veteran has presented credible evidence to support the 
occurrence of his claimed stressor event during active 
service, and there is medical evidence that relates his 
current diagnosis of PTSD to this stressor.  


CONCLUSION OF LAW

PTSD was incurred due to active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304(f) (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has developed PTSD as a result 
of exposure to wounded soldiers and returning prisoners-of-
war (POWS) at Andrews Air Force Base during the Vietnam War.  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision in this appeal for service connection for 
PTSD, further assistance is unnecessary to aid the veteran in 
substantiating this claim.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the veteran and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The veteran does not contend that he participated in combat 
during service.  Instead, he states that his duties as a 
medical assistant at Malcolm Grow Air Force Hospital at 
Andrews Air Force Base exposed him to wounded and dead 
soldiers and airmen who had evacuated from Vietnam.  He has 
diagnoses of PTSD which his examiners have attributed to his 
military experiences.  The veteran notes that he has 
nightmares and flashbacks of the wounded, and he maintains 
that this one stressor was sufficient to cause his PTSD.  

The evidence includes the veteran's personnel records.  These 
records confirm that the veteran was stationed at Malcolm 
Grow Air Force Hospital at Andrews Air Force Base from 
December 1972 to August 1973, and that he worked as a medical 
administrative specialist.  A copy of a February 1988 Air 
Force regulation that describes the duties and 
responsibilities of a medical administrative specialist is 
contained in the claims folder.  Although none of these 
duties included directly providing patient care, they did 
include tasks such as transcribing physician's orders and 
daily patient information onto charts, and generally 
performing clerical duties for the medical personnel.  
Therefore, the veteran's contention that he accompanied 
doctors on their rounds in order to take their notes and was 
thus exposed to the wounded and maimed is plausible.  
Additional verifying information that expressly states the 
veteran was exposed to the wounded while accompanying the 
doctors is not required.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  

The remainder of the evidence includes VA treatment records 
dating from February 2001 to June 2002 that contain diagnoses 
of PTSD as a result of the veteran's experiences while 
working with a medical evacuation team.  In addition, August 
2002 and January 2003 letters from the veteran's private 
psychologist, T.B, also include diagnoses of PTSD.  This 
psychologist notes that the stressors contained in the VA 
treatment records described the foundation for the PTSD.  

At this juncture, the Board notes that many if not most of 
the stressors described by the veteran in the VA treatment 
records have not been verified.  These apparently include 
claims that he served in Vietnam.  His apparent claims of 
Vietnam service may well be a series of clerical errors in 
which the various examiners meant to indicate Vietnam era 
service instead of actual Vietnam service.  The veteran's 
personnel records clearly indicate that he did not serve in 
Vietnam.  Nevertheless, as noted above, the veteran's service 
at a hospital in the continental United States has been 
verified, and the Board has found it plausible that he was 
exposed to the wounded at that time.  

The question then becomes whether or not the previous 
diagnoses of PTSD were based on faulty or unverified 
stressors, and whether or not the one stressor that has been 
verified is sufficient to support a diagnosis of PTSD.  A May 
2007 letter from T.B., the psychologist that has treated the 
veteran since 2002, has answered this in the affirmative.  
T.B. opines that for a person relatively untrained in dealing 
with the wounded and dying, the veteran's work in close 
proximity to those conditions can be sufficient to support a 
diagnosis of PTSD.  

Therefore, as the veteran has presented credible evidence to 
support the occurrence of his claimed stressor, and there is 
medical evidence that relates his current diagnosis of PTSD 
this stressor, entitlement to service connection for PTSD is 
warranted.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for PTSD is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


